¶ 65. {dissenting). I join Justice Bradley's dissent. I take this opportunity to write on the majority's application of the "subjective bias" element of juror bias.
¶ 66. In the present case we are faced with a circuit court's determination of the subjective bias of a juror. "[S]ubjective bias .. . refers to the prospective juror's state of mind." State v. Faucher, 227 Wis. 2d 700, 717, 596 N.W.2d 770 (1999). Subjective bias means having "expressed or formed any opinion" about the case before hearing the evidence. Id. Here the juror asserted that she was not biased against the defendant.
¶ 67. The circuit court is tasked with determining whether a juror is subjectively biased. The circuit court initially relies on a juror's self-assessment regarding whether she can be (or was) impartial. Yet a circuit court cannot blindly rely on a juror's self-assessment. The expressions of the juror regarding his or her impartiality "are not conclusive[;] evaluating the subjective sincerity of those expressions is a matter of the circuit court's discretion." Faucher, 227 Wis. 2d at 723 (quoting State v. Sarinske, 91 Wis. 2d 14, 33, 280 N.W.2d 725 (1979).
¶ 68. "[A] subjective inquiry will often not be susceptible to direct proof." Faucher, 227 Wis. 2d at 717-18. A circuit court determines whether it believes *410or doubts that the juror "honestly believed that he [or she] could remain impartial." Faucher, 227 Wis. 2d at 723 (quoting State v. Gesch, 167 Wis. 2d 660, 667, 482 N.W.2d 99 (1992)).
¶ 69. A circuit court must evaluate and assess the juror's responses, the juror's demeanor, the juror's "disposition," and the juror's honesty and credibility, among other relevant facts. Faucher, 227 Wis. 2d at 718.
¶ 70. A juror's good-faith belief that she is not or was not biased, however, is not necessarily an accurate belief. Even if we could be assured of truthfulness, some people are incapable of making correct assessments of self, especially on an issue such as bias. A juror may emphatically believe that she is not biased, yet unknowingly lack the ability to be impartial. The circuit court must evaluate whether the juror is correct in her subjective belief or whether she is incorrect in her subjective belief. In other words, if a juror believes she can act as an impartial decision-maker, a circuit court may still conclude that the juror is not capable of being impartial.
¶ 71. A purely subjective test is a practical impossibility. A circuit court cannot look inside the heads of individuals and definitively determine their thoughts and feelings. A circuit court makes a determination regarding a person's subjective bias through the prism of its interpretation of the statements and the evidence before it. This prism is a function of the circuit court's experiences and knowledge of human nature.
¶ 72. A subjective standard is limited to an interpretation by the decision-maker of the statements that are made within the context of the evidence available, the disposition and demeanor of the individual, and other factors in the record. The more outlandish or *411unreasonable the juror's position seems to a circuit court, the more likely the circuit court will find subjective bias.
¶ 73. I turn to the objective standard. An objective standard does not use a fictional reasonable person. Rather, the objective standard encompasses the characteristics of the person whose conduct is being judged. The inquiry into objective bias is whether "the reasonable person in the individual prospective juror's position could be impartial." Faucher, 227 Wis. 2d at 718. Thus objective bias, like subjective bias, deals with the facts relating to the specific person in question. A blurring of the subjective and objective categories is therefore inevitable. It is probable that the two categories overlap. Sarvenaz J. Raissi, Comment, Analyzing Juror Bias Exhibited During Voir Dire in Wisconsin: How To Lessen the Confusion, 84 Marq. L. Rev. 517, 539 (2000).
¶ 74. The circuit court in the present case evaluated the juror, her demeanor, her disposition, and the circumstances in the context of the case. In doing so the circuit court declared the juror subjectively biased:
Now, I'm not calling Tanya [G.] a liar. I believe all of us view things through [] a certain prism, but I have a very exceedingly, exceptionally difficult time finding subjectively that this woman who, as a young child, and who has as a young woman, been sexually assaulted, and hearing the testimony of three children, who, as one who was sexually assaulted, she didn't put that aside. So, subjectively, I do find there is bias.
¶ 75. The circuit court was "not calling Tanya [G.] a liar," because Tanya [G.] was not lying. Tanya truly believed she could be free from bias. The law tasks the circuit court with making a determination about the *412subjective state of mind of the juror. The circuit court concluded that the juror did not hold a correct belief that she was impartial.
¶ 76. In appellate review of a circuit court's finding of subjective bias, an appellate court determines whether the record supports "a [circuit court's] finding that the prospective juror is [or is not] a reasonable person who is sincerely willing to put aside an opinion or prior knowledge . . . ." Faucher, 227 Wis. 2d at 724. An appellate court defers to a large extent to the decision of the circuit court about subjective bias because the circuit court is in a superior position to assess the demeanor and disposition of prospective jurors and whether they are subjectively biased. Faucher, 227 Wis. 2d at 718.
¶ 77. In the present case, the circuit court determined that the juror was subjectively biased. The record supports the circuit court's determination that the juror was subjectively biased.
¶ 78. The circuit court also determined, that the juror was objectively biased. This determination is to be reversed "only if as a matter of law a reasonable judge could not have reached such a conclusion." Faucher, 227 Wis. 2d at 721.1 cannot conclude on this record that as a matter of law a reasonable judge could not have reached the conclusion that the juror was objectively biased.
¶ 79. For the foregoing reasons, and those stated in Justice Bradley's dissent, I would affirm the circuit court order vacating the judgment of conviction and granting the defendant a new trial.
ANN WALSH BRADLEY, J.